Exhibit EXECUTION COPY AMENDMENT AND RESTATEMENT AGREEMENT dated as of June 5, 2009 (this “Amendment”), relating to the Credit Agreement dated as of June 27, 2001, as amended and restated as of June 4, 2007, and as further amended and restated as of July9, 2008 (the “Original Credit Agreement”), among Rite Aid Corporation, a corporation organized under the laws of the State of Delaware (the “Borrower”), the lenders from time to time party thereto (the “Lenders”), and Citicorp North America, Inc., as administrative agent and collateral agent (in such capacities, the “Administrative Agent”). RECITALS A.Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Original Credit Agreement or, to the extent specified herein, in the Original Credit Agreement as amended hereby.The rules of construction specified in Section 1.03 of the Original Credit Agreement also apply to this Amendment. B.Pursuant to the Original Credit Agreement, the Borrower, the Subsidiary Guarantors, the Second Priority Collateral Trustee and the Senior Collateral Agent entered into the Collateral Trust and Intercreditor Agreement (the “Original Collateral Trust and Intercreditor Agreement”) and the Subsidiary Guarantors entered into (a)the Senior Subsidiary Security Agreement in favor of the Senior Collateral Agent (the “Original Senior Subsidiary Security Agreement”), (b)the Senior Subsidiary Guarantee Agreement with the Senior Collateral Agent (the “Original Senior Subsidiary Guarantee Agreement”) and (c) the Senior Indemnity, Subrogation and Contribution Agreement with the Senior Collateral Agent (the “Original Senior Indemnity Agreement”). C.Pursuant to this Amendment, the Original Credit Agreement shall be amended and restated in the form of ExhibitA to this Amendment (the Original Credit Agreement, as so amended and restated, the “Restated Credit Agreement”), effective as of the 2009 Restatement Effective Date (as defined below). AGREEMENTS In consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrower, the Subsidiary Loan Parties, the Required Lenders and the Administrative Agent hereby agree as follows: ARTICLE I Amendment and Restatement SECTION 1.1.Amendment and Restatement of Original Credit Agreement.The Original Credit Agreement and the Definitions Annex are hereby amended and restated, effective as of the 2009 Restatement Effective Date, in the form of the Restated Credit Agreement attached as ExhibitA to this Amendment.All schedules and exhibits to the Original Credit Agreement, in the forms thereof immediately prior to the 2009 Restatement Effective Date, shall constitute schedules and exhibits to the Restated Credit Agreement, except for any such exhibits and schedules new forms of which are included in Exhibit A to this Amendment. SECTION 1.2.Amendment and Restatement of Original Senior Subsidiary Security Agreement and Original Senior Subsidiary Guarantee Agreement; Amendment of the Original Indemnity Agreement.The Original Senior Subsidiary Security Agreement and Original Senior Subsidiary Guarantee Agreement are hereby amended and restated (as so amended and restated, the “Restated Security Agreement” and the “Restated Guarantee Agreement”, respectively), as of the 2009 Restatement Effective Date, in the forms attached as Exhibits B and C, respectively, to this Amendment.Annex 2 of the Original Senior Indemnity Agreement is hereby being amended and restated pursuant to Section1.03 of the Original Collateral Trust and Intercreditor Agreement, as of the 2009 Restatement Effective Date, in the form attached as the Definitions Annex of the Restated Credit Agreement. All schedules and exhibits to the Original Senior Subsidiary Security Agreement and Original Senior Subsidiary Guarantee Agreement, in the forms thereof immediately prior to the 2009 Restatement Effective Date, shall continue to be schedules and exhibits to the Restated Security Agreement and Restated Guarantee Agreement, respectively, except for any such schedules and exhibits new forms of which are included in Exhibits B and C, respectively. SECTION 1.3.Amendment and Restatement of the Original Collateral Trust and Intercreditor.The Lenders signatory hereto, representing the Required Lenders, consent to the amendment and restatement of the Original Collateral Trust and Intercreditor Agreement in the form of Exhibit D hereto pursuant to Section 1.4(b) below. SECTION 1.4.Restatement Effectiveness.The amendment and restatement of the Original Credit Agreement, the Original Senior Subsidiary Security Agreement, the Original Senior Subsidiary Guarantee Agreement and Annex 2 of the Original Indemnity Agreement effected hereby shall become effective as of the first date (the “2009 Restatement Effective Date”) on which the following conditions have been satisfied: (a)The Administrative Agent (or its counsel) shall have received duly executed counterparts hereof that, when taken together, bear the signatures of (i)the Borrower, (ii) each Subsidiary Loan Party, (iii)the Required Lenders and (iv)the Administrative Agent. (b)The Administrative Agent (or its counsel) shall have received duly executed counterparts of (i) the Restated Security Agreement, in the form of Exhibit B hereto, that, when taken together, bear the signatures of the (A) each Subsidiary Loan Party and (B) the Senior Collateral Agent, (ii) the Restated Guarantee Agreement, in the form of Exhibit C hereto, that, when taken together, bear the signatures of (A) each Subsidiary Loan Party and (B) the Senior Collateral Agent and (iii) an amendment and restatement (the “Restated Intercreditor Agreement”), in the form of Exhibit D hereto, of the Original Collateral Trust and Intercreditor Agreement that, when taken together, bear the signatures of (A)the Borrower, (B)each Subsidiary Loan Party, (C)the Second Priority Collateral Trustee, (D)the Administrative Agent and (E)each Second Priority Representative party thereto. (c)The Administrative Agent shall have received such documents and certificates as the Administrative Agent or its counsel may reasonably request relating to the good standing of the Borrower and the organization and existence of each Loan Party, the organizational documents of each Loan Party, the resolutions of each Loan Party that authorize the transactions contemplated hereby, the incumbency and authority of the Person or Persons executing and delivering the Amendment and the other documents contemplated hereby, all in form and substance reasonably satisfactory to the Administrative Agent. (d)To the extent invoiced at least two days prior to the 2009 Restatement Effective Date, the Administrative Agent shall have received payment or reimbursement of its reasonable out-of-pocket expenses in connection with this Amendment or otherwise required to be paid or reimbursed under the Original Credit Agreement, including the reasonable fees, charges and disbursements of counsel for the Administrative Agent. (e)To the extent invoiced at least two days prior to the 2009 Restatement Effective Date, Citigroup Global Markets Inc. shall have received payment of all fees owed to them by the Borrower on the 2009 Restatement Effective Date in connection with this Amendment and the transactions contemplated hereby. The
